L lNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 18-23 and 26-36 are pending.
Applicants response filed 7/23/2021 has been received and entered in the application.
 
Action Summary
Claim 32 is objected to because of the following informalities:  after “lower abdominal pain” there is a comma, which should not be present is withdrawn.

Claim(s) 18-23, 26-27, 34-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lezzaiq (WO 2012/055840) of record is is withdrawn due to applicants amendment of claims. 
Claims 25, 28, 29, 31-33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lezzaiq (WO 2012/055840) of record as applied to claims 18-23, 26-27, 20, 34-35  above, and further in view of Platteeuw (WO 2015/086643) is maintained with modifications due to applicants amendment of claims.



Response to Arguments
Applicants again argue that the comma is proper because it makes clear that lower abdominal pain and lower back pain may be separate symptoms.  This argument has been fully considered but has not been found persuasive.  The term “and” makes it clear that both lower abdominal pain and lower back pain are separate.  Therefore, the comma after lower abdominal pain is unnecessary. Therefore, it is still recommended that for grammar correctness, the comma is deleted.
Applicants argue that Lezzaiqu does not disclose the dosing of estetol and that there is no motivations to increase the dosing.  This argument has been fully considered but has not been found persuasive.  Lezzaiqu discloses that preferred estrogens are estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol, estrone, estrane, estriol, estetrol  and conjugated equine estrogens (paragraph 0044 and claim 9).  Lezzaiqu discloses estrogens (all preferred estrogens) at a daily dose of 2-3 mg and 20-30 mg (paragraph 0050 and examples 4 and 5 and claim 12). And Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0,2-20 mg of the estetrol component.

Applicants argue that Platteeuw does not mention dysmenorrhea at all and therefore cannot provide a teaching or suggestion of an appropriate dose of estetrol.  This argument has been fully considered but has not been found persuasive.  Since Lezzaiq disclose that estetol is a preferred estrogens in combination with drospirenone for the treatment of dysmenorrhea and/or menstrual pain, it would have been obvious to administer estetrol in a dose of 5-20 mg because it is known in the teachings of 
Applicants argue that Platteeuw teaches sublingual whereas Lezzaiq disclose orally administration.  This argument has been fully considered but has not been found persuasive.  Both Platteeuw and Lezzaig disclose oral administration.  There is nothing in the cited art to preclude the route of administration that is that the composition of Lezzaiq may be administered sublilngual or that the sublingual of Platteeuw may be administered via tablet.  Additionally, as anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. For these and other self-evident reasons, it would have been obvious to have used much higher dosages of 5 – 20 mg of estetrol. The specific safe and effective amount will be vary, with such factors as the particular condition being treated, the physical condition of the patient, the duration of treatment , the nature of the concurrent therapy (if any), the specific dosage form to be used, the carrier employed, the solubility of the formula therein and the dosage regimen desired for the composition.
preferred estrogens are estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol, estrone, estrane, estriol, estetrol  and conjugated equine estrogens (paragraph 0044 and claim 9).  Lezzaiqu discloses estrogens (all preferred estrogens) at a daily dose of 2-3 mg and 20-30 mg (paragraph 0050 and examples 4 and 5 and claim 12). Thus, the claim limitation has been met.
Applicants again argue that not simply assume that a dose of estetrol disclosed by Platteeuw as being effective for treating one condition would be effective or appropriate for treating all other conditions, let alone for an indication such as dysmenorrhea, which is not even mentioned in Platteeuw.  This argument has been fully considered but has not been found persuasive.  Lezzaiq teaches drospirenone at a dose of 2-4 mg (claim 12).  Lezzaiq teaches a 28 day regime, which is 21 day of drospirenone and estradiol and 7 day of placebo (free of active agents) (Figure 2).  Lezzaiq teaches a 28 day regime, which is 24 day of drospirenone and estradiol and 4 day of placebo (free of active agents) (Figure 3).  Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0,2-20 mg of the estetrol component. One would have optimized the dosage of estetrol because it is known to administer 0.01-40 mg as disclosed by Platteeuw. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, it is obvious to daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0,2-20 mg of the estetrol component (page 12, lines 5-9).  Platteeuw teaches estetrol, preferably hydrous estetrol, see claims 13 and 1-2 (as disclosed in the office action by Jean Cornet provided in an IDS dated 723/2021).  Therefore, taken the cited art, it would have been obvious to administer estetrol monohydrate to treat dysmenorrhea.  One would have been motivated to administer estetrol monohydrate to treat dysmenorrhea because it is known that estetrol is useful in the treatment of dysmenorrhea as taught by Lezzaiq and hydrate is obvious because the structure of estetrol is the same and Platteeuw discloses the hydrate of estetrol with a reasonable expectation of success absence evidence to the contrary.
 Applicants again argue that Platteeuw explicitly teaches that estetrol is NOT readily interchangeable with the other estrogens disclosed in Lezzaiq because Platteeuw is for contraception rather than treating dysmenorrhea.  This argument has been fully considered but has not been found persuasive.  Platteeuw specifically teaches that the estetrol component is estetrol monohydrate (figure 1-3) .  Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more 

Applicants again argue that the teachings of Platteeuw is 100 fold difference in dosage and therefore not obvious.  This argument has been fully considered but has not been found perusaisve.  And Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0,2-20 mg of the estetrol component (page 12, lines 5-9).  Therefore, taken the cited art, it would have been obvious optimize the dosing of estetrol (or hydrate) as disclosed by both Lezzaqu and Platteeuw.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within 

	Applicants again argue several times and varying ways that there isn’t motivation to combine Lezzaiq and Platteeuw (WO 2015/086643) and just because you can is not sufficient to establish a motivation to combine.  This argument has been fully considered but has not been found persuasive. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lezzaiq teaches a treatment of dysmenorrhea and/or menstrual pain with the administration of zinc, estradiol and drospirenone (claim 35, 11). Lezzaiq teaches drospirenone at a dose of 2-4 mg (claim 12).  Lezzaiq teaches a 28 day regime, which is 21 day of drospirenone and estradiol and 7 day of placebo (free of active agents) (Figure 2).  Lezzaiq teaches a 28 day regime, which is 24 day of drospirenone and estradiol and 4 day of placebo (free of active agents) (Figure 3).  And Platteeuw teaches daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0,2-20 mg of the estetrol component (page 12, lines 5-9).  It would have been obvious to one of ordinary skills in the art to administer estetrol monohydrate in the dosage of estetrol (this is the same as estetrol monohydrate). One would have been motivated to combine drospirenone and estetrol to treat dysmenorrhea and/or menstrual pain wherein the estetrol is in the amount of 0.01-40 mg.  One would have optimized the dosage of estetrol because it is known to administer 0.01-40 mg as disclosed by Platteeuw. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, it is obvious to vary and/or optimize the amount of estetrol provided in the composition, according to the guidance provided by Platteeuw, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see MPEP 2143).  In the instant claims E, F and G apply, it would have been obvious to one of ordinary skills to try because in the art to administer , estetrol and progestogenic compound to alleviating 
	Applicants again argue that Platteeuw doesn’t even relate to dysmenorrhea.  This argument has been fully considered but has not been found persuasive.  Platteeuw teaches that the estetrol component is estetrol monohydrate (figure 1-3).  Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0,2-20 mg of the estetrol component (page 12, lines 5-9).  And Lezzaiq teaches a treatment of dysmenorrhea and/or menstrual pain with the administration of zinc, estradiol and drospirenone (claim 35, 11). Lezzaiq teaches drospirenone at a dose of 2-4 mg (claim 12).   Since it is known to administer estradiol (estetrol) and drospirenone to treat dysmenorrhea and/or menstrual pain and it’s further known that estetrol is administered in the dosage of 0.1 – 40 mg as taught by both Lezzaiq and Platteeum, it would have been obvious to combine and optimize the dosing of estetrol with a reasonable expectation of success.  With regard to the ranges disclosed by Platteeuw which fully encompass the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable  one page 12, lines 5-9, with the reasonable expectation of alleviating the symptoms of dysmenorrhea. 
Applicant's remarks constitute an analysis of Lezzaiq and Platteeuw individually, without considering how the references were combined. Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are 




Previous Rejection


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  18-23, 26-31 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lezzaiq (WO 2012/055840) as applied to claims 18-23, 26-27, 20, 34-35  above, and further in view of Platteeuw (WO 2015/086643) both are of record.
Lezzaiq teaches a treatment of dysmenorrhea and/or menstrual pain with the administration of zinc, estradiol and drospirenone (claim 35, 11). Lezzaiq teaches drospirenone at a dose of 2-4 mg (claim 12).  Lezzaiq teaches a 28 day regime, which is 21 day of drospirenone and estradiol and 7 day of placebo (free of active agents) (Figure 2).  Lezzaiq teaches a 28 day regime, which is 24 day of drospirenone and estradiol and 4 day of placebo (free of active agents) (Figure 3).  Lezzaiqu discloses that preferred estrogens are estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol, estrone, estrane, estriol, estetrol (this is the same as estetrol monohydrate) and conjugated equine estrogens (paragraph 0044).  Lezzaiqu discloses estrogens at a daily dose of 2-3 mg (paragraph 0050 and examples 4 and 5).

Platteeuw teaches that the estetrol component is estetrol monohydrate (figure 1-3).  Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0.2-20 mg of the estetrol component (page 12, lines 5-9).  Platteeuw teaches estetrol, preferably hydrous estetrol, see claims 13 and 1-2 (as disclosed in the office action by Jean Cornet provided in an IDS dated 723/2021).  
	It would have been obvious to one of ordinary skills in the art to administer estetrol monohydrate in the dosage of estetrol (this is the same as estetrol monohydrate). One would have been motivated to combine drospirenone and estetrol to treat dysmenorrhea and/or menstrual pain wherein the estetrol is in the amount of 0.2 – 20 mg.  One would have optimized the dosage of estetrol because it is known to more preferably be administered 0.2 – 20 mg as disclosed by Platteeuw. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, it is obvious to vary and/or optimize the amount of estetrol provided in the composition, according to the guidance provided by Platteeuw, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
It would have been obvious to one of ordinary skills that upon administering drospirenone and estetrol to treat dysmenorrhea and/or menstrual pain would also improve the symptoms of dysmenorrhea by at least one unit and that the haemostatic changes would not exceed the boundaries of a normal range after daily administration for one menstrual cycle of at least 28 days with the same administration of the 28 day regime, which is 21 day of drospirenone and estradiol (same compositions) and 7 day of placebo (free of active agents) as disclosed by Lezzaiq with a reasonable expectation of success absence evidence to the contrary.
With regards to the limitation of “a 24-day interval during which the estetrol component and progestogenic component are administered, alternating with a 4-day interval during which only the estetrol component is administered”.  It would have been obvious to optimize the daily dosing of estetrol and progestogenic with alternating days of estetrol and progestogenic within the 24 day regime because it is known in the art to adjust the dosing and the active agents as taught by Lezzaiq.  Thus, taken the cited art, it would have been obvious to optimize and adjust the daily active agent in order to treat dysmenorrhea with a reasonable expectation of success absence evidence to the contrary.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lezzaiq (WO 2012/055840) as applied to claims 18-23, 26-27, 20, 34-35  above, and further in view of Platteeuw (WO 2015/086643) as applied to claims 18-23, 26-31 and 33-36  above, and further in view of Harada (Dysmenorrhea and Endometriosis in Young Women, Yonago Acta medica 2013;56:81–84) all of record.
Lezzaiq and Platteeuw as cited above.
Neither Lezzaiq nor Plateeuw disclose symptoms of dysmenorrhea.
Harada teaches that Dysmenorrhea is defined as pathological symptoms associated with menstruation, marked by abdominal cramping and pain during the menstrual period that interfere with daily activity. Associated general symptoms, such as nausea, vomiting, lumbago, diarrhea, and headache, are also common (page 81).

It would have been obvious to one of ordinary skills in the art to administer estetrol monohydrate in the dosage of estetrol (this is the same as estetrol monohydrate) to treat the symptoms of dysmenorrhea (e.g. headache, fatigue, vomiting, diarrhea, lower abdominal pain and lower back pain). One would have been motivated to combine drospirenone and estetrol to treat dysmenorrhea and/or menstrual pain wherein the estetrol is in the amount of 0.01-40 mg because it is known in the art that both drospirenone and estetol are useful in the treatment of dysmenorrhea and/or menstrual pain with associated symptoms such as nausea, vomiting, lumbago, diarrhea, and headache as taught by Lezzaiq, Platteeuw and Harada with a reasonable expectation of success absence evidence to the contrary.




From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 18-23 and 26-38 is rejected.
No claims are allowed.

Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.